james f and lynn m moss petitioners v commissioner of internal revenue respondent docket no filed date for ps owned rental properties that generated losses for the year in issue r contends that ps are subject_to the passive_activity_loss limitations of sec_469 i r c ps offered a sum- mary of the time p husband worked on the rental properties the summary showed that p husband worked on the prop- erties less than the hours required by sec_469 i r c ps however contend that in addition to the time p husband actually worked he was on call for work on the rental properties during the time that he was not at his full-time job and that the on call hours should count toward determining whether ps meet the requirements of sec_469 i r c held p husband’s on call time does not count toward satisfying the 750-hour requirement of sec_469 i r c because p husband did not perform any actual work on the rental properties during the on call hours held further the losses from ps’ rental properties are subject_to the limited offset pursuant to sec_469 i r c held further ps are subject_to the accuracy-related_penalty verdate 0ct date jkt po frm fmt sfmt v files moss sheila united_states tax_court reports for a substantial_understatement_of_income_tax pursuant to sec_6662 i r c james f and lynn m moss pro sese kathleen k raup for respondent wells judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for their tax_year and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure we must decide the following issues whether the loss of dollar_figure claimed on petitioners’ schedule e supplemental income and loss should be disallowed because petitioners failed to meet the restrictions on passive_activity_losses under sec_469 and whether petitioners are subject_to the accuracy-related_penalty pursuant to sec_6662 for the year in issue findings_of_fact some of the facts and certain exhibits have been stipu- lated the stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time the petition was filed petitioners lived in mullica hill new jersey petitioner james moss mr moss works at a nuclear power plant in hope creek new jersey hope creek plant operated by public service electric gas co mr moss is employed as a nuclear technician-planning mr moss plans maintenance activities develops work packages that include estimates of job time and equipment to be used and helps to ensure compliance with nuclear regulatory commission regulations during mr moss was employed full time hours per week generally working a shift of a m to p m monday through friday for a total of approximately big_number hours as part of mr moss’ duties at the hope creek plant he also had to be available for call out time and standby time call out time occurs where an employee works unscheduled overtime standby time occurs where an unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended for the year in issue amounts are rounded to the nearest dollar a regular workweek i sec_5 regularly scheduled basic workdays of hours each overtime is all hours worked outside of the regular workweek verdate 0ct date jkt po frm fmt sfmt v files moss sheila moss v commissioner employee is ordered to await a call for emergency work out- side scheduled working hours during standby time an employee must be fit for duty mr moss’ big_number hours of work during included approximately to hours of call out time petitioners own the following rental properties four apartments pincite 2d street swedesboro new jersey a single-family home pincite elm avenue wilmington delaware a single-family home pincite east 7th street wilmington delaware and a single-family home pincite east 22nd street wilmington delaware collectively rental properties during his time away from work mr moss performed activities related to the rental properties mr moss’ activities regarding the rental properties included maintenance moni- toring eviction of nonpaying tenants collecting rents and preparation for new tenants during mr moss kept a calendar detailing the dates that he performed the foregoing activities calendar however he failed to include on the cal- endar the time spent performing such activities on date mr moss prepared a summary of the time he spent in connection with the rental properties summary petitioners timely filed a joint form_1040 u s individual_income_tax_return for their tax_year return petitioners’ return was prepared by a certified_public_accountant c p a on schedule e attached to their return petitioners reported a total loss from the rental prop- erties of dollar_figure respondent disallowed dollar_figure of the loss allowing a deductible loss of dollar_figure petitioners timely filed a petition in this court seeking a redetermination of their liability for the year in issue opinion generally the commissioner’s determination of a defi- ciency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 petitioners also sought a redetermination for their tax_year in their petition to this court because the petition was not timely filed as to that year we dismissed that portion of the instant case for lack of jurisdiction petitioners do not contend that sec_7491 should apply in the instant case to shift the bur- continued verdate 0ct date jkt po frm fmt sfmt v files moss sheila united_states tax_court reports deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all require- ments necessary to be entitled to the claimed deductions rule a 503_us_79 taxpayers are allowed deductions for certain business and investment_expenses pursuant to sec_162 and sec_212 how- ever sec_469 generally disallows any passive_activity_loss for the tax_year a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the year over the aggregate income from all passive activities for such year sec_469 a rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 there are two principal exceptions to the general_rule that rental_real_estate_activities are per se passive activities sec_469 and sec_469 pursuant to sec_469 the rental activities of a taxpayer who is a real_estate_professional are not per se passive activities but are treated as a trade_or_business subject_to the material partici- pation requirements of sec_469 sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity under sec_469 if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially partici- pates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates 750-hour service performance requirement sec_469 in the case of a joint_return the foregoing requirements for qualification as a real_estate_professional are satisfied if and only if either spouse separately satisfies the requirements id thus if either spouse qualifies as a real_estate profes- den of proof to respondent nor did they establish that it should apply to the instant case a rental_activity is any activity where payments are principally for_the_use_of tangible prop- erty sec_469 verdate 0ct date jkt po frm fmt sfmt v files moss sheila moss v commissioner sional the rental activities of the real_estate_professional are not per se passive under sec_469 sec_1_469-5t temporary income_tax regs fed reg date sets forth the requirements necessary to establish the taxpayer’s hours of participation as follows the extent of an individual’s participation in an activity may be estab- lished by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for pur- poses of this paragraph may include but are not limited to the identifica- tion of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries we have held that the regulations do not allow a postevent ballpark guesstimate bailey v commissioner tcmemo_2001_296 goshorn v commissioner tcmemo_1993_578 respondent does not contend that petitioners have failed to elect to treat all of the rental properties as one activity see sec_469 flush language see also sec_1_469-9 income_tax regs an election in a prior year is binding for the tax_year it is made and for all future years in which the taxpayer qualifies accordingly we deem that issue con- ceded petitioners contend mr moss satisfies the sec_469 requirements of being a real_estate_professional petitioners provided the calendar and the summary as evidence of mr moss’ time related to the rental properties during the calendar includes a description of the work that he per- formed on the rental properties and the dates on which that work was performed but it does not include the amount of time that was spent in the performance of such work according to the summary petitioners estimate that during mr moss spent dollar_figure hours traveling to and from the rental properties and dollar_figure hours working on the rental properties additionally petitioners contracted with twin hills management to assist mr moss with repairs mr moss contends that he spent hours traveling to and from the rental properties with the twin hills employees and verdate 0ct date jkt po frm fmt sfmt v files moss sheila united_states tax_court reports hours working alongside them mr moss contends that he spent dollar_figure hours traveling to and from his rental prop- erties and dollar_figure hours working on his rental properties for a total of hours the total of hours is less than the 750-hour service performance requirement of sec_469 however to satisfy the remaining time requirement petitioners con- tend that mr moss was on call for the rental properties for all of the hours that he was not working at the hope creek plant in his regular job essentially petitioners claim that mr moss could have been called to perform work at the rental properties at any time that he was not working at the hope creek plant and therefore such on call hours should count toward meeting the 750-hour service perform- ance requirement we do not agree with petitioners’ conten- tion that mr moss’ on call hours may be used to satisfy the 750-hour service performance requirement sec_469 applies where the taxpayer performs more than hours of services sec_469 emphasis added see also sec_1_469-9 income_tax regs personal services means any work performed by an individual in connection with a trade_or_business emphasis added while mr moss was on call for the rental properties he could have been called in to perform services however these services were never actually performed by him accordingly we conclude that mr moss’ time on call for the rental properties does not satisfy any part of the 750-hour service performance requirement additionally petitioners claim that mr moss’ calendar and summary reflect only percent to percent of his time however petitioners failed to provide any further informa- tion regarding other personal services mr moss may or may not have performed with respect to the rental properties on the basis of the record we conclude that petitioners have failed to show that mr moss met the 750-hour service performance requirement of sec_469 for the year in issue because petitioners have failed to show that the time related to mr moss’ work with twin hills is not the result of an estimate but rath- er was calculated from bills twin hills sent during apparently petitioners confuse the 750-hour service performance requirement of sec_469 with the call out and standby time policies of mr moss’ employment at the hope creek plant verdate 0ct date jkt po frm fmt sfmt v files moss sheila moss v commissioner mr moss met the 750-hour service performance requirement we hold that he is not a real_estate_professional for purposes of sec_469 and that petitioners’ rental_real_estate_activities must therefore be treated as a passive_activity under sec_469 consequently it is not necessary to address whether mr moss spent more than percent of his time in the real_estate trade_or_business or whether he mate- rially participated in that business the second exception to the general_rule that rental_real_estate_activities are per se passive activities is provided in sec_469 which provides as follows in general -in the case of any natural_person subsection a shall not apply to that portion of the passive_activity_loss or the deduction_equivalent of the passive_activity_credit for any taxable_year which is attributable to all rental_real_estate_activities with respect to which such individual actively participated in such taxable_year the sec_469 exception is limited to dollar_figure sec_469 the dollar_figure maximum offset however begins to phase out for taxpayers whose adjusted_gross_income agi exceeds dollar_figure and is completely phased out for taxpayers whose adjusted_gross_income is dollar_figure or more sec_469 for that purpose adjusted_gross_income is derived without regard to any passive_activity_loss or any loss allowable by reason of subsection c modified agi sec_469 we have said that the active participa- tion standard is met as long as the taxpayer participates in a significant and bona_fide sense in making management decisions or arranging for others to provide services such as repairs see madler v commissioner tcmemo_1998_112 during mr moss actively participated in the rental properties by personally maintaining them as well as per- forming other managerial functions as concluded above mr moss’ rental_real_estate_activities are sec_469 pas- sive activities and therefore the losses from the rental prop- erty claimed on schedule e of dollar_figure should be added back to petitioners’ agi of dollar_figure to determine their modified agi see sec_469 adding back the schedule e losses to petitioners’ agi yields a modified agi of dollar_figure because petitioners’ modified agi exceeds dollar_figure by dollar_figure the dollar_figure allowable loss amount must be reduced by per- cent for each dollar of modified agi that exceeds dollar_figure or verdate 0ct date jkt po frm fmt sfmt v files moss sheila united_states tax_court reports dollar_figure to an allowable loss of dollar_figure see sec_469 consequently on the basis of our holding above and the fore- going calculation we sustain respondent’s determination that petitioners have an allowable loss for their rental_real_estate_activities of dollar_figure and a disallowed loss of dollar_figure pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or attributable to a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard sec_6662 understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 a substantial understate- ment of income_tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position and has a reasonable basis for such position or has substantial_authority item sec_6662 with regard to the accuracy-related_penalty respondent bears the burden of production pursuant to sec_7491 and petitioners bear the burden_of_proof see 116_tc_438 treatment of the the tax for the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the tax- payer’s reasonable and good_faith reliance on the advice of a professional such as an accountant id furthermore an in good this is the amount respondent allowed in the notice_of_deficiency this is the dollar_figure reported as loss on schedule e minus the dollar_figure allowable loss any pas- sive activity loss that is disallowed is treated as a deduction allocable to such activity in the next taxable_year sec_469 verdate 0ct date jkt po frm fmt sfmt v files moss sheila moss v commissioner honest misunderstanding of fact or law that is reasonable in the light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith sec_1_6664-4 income_tax regs on the basis of the record we conclude that petitioners’ understatement will be greater than dollar_figure see sec_6662 d a ii therefore we hold that respondent has met his burden of production regarding the accuracy- related penalty pursuant to sec_6662 as to petitioners’ burden they contend that they qualify for an exception to the accuracy-related_penalty petitioners contend that the accuracy-related_penalty should be waived because they were allegedly mistreated by the internal rev- enue service irs however the irs’ treatment of peti- tioners is not relevant to the reduction of the accuracy- related penalty pursuant to sec_6662 or sec_6664 both exceptions relate to the taxpayer’s actions not the commissioner’s actions see sec_6662 sec_6664 accordingly we conclude that petitioners have failed to prove that they had a reasonable basis or substantial_authority for deducting the losses claimed on schedule e see sec_6662 mr moss also testified that he relied on his c p a to determine whether he was a real_estate profes- sional however he also testified that he did not provide his c p a with the number of hours that he spent working on the rental properties therefore we conclude that petitioners have also failed to show that they acted with reasonable_cause and in good_faith in deducting the losses claimed on schedule e see sec_6664 on the basis of the record we hold that petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 for the year in issue the court has considered all other arguments made by the parties and to the extent we have not addressed them herein we consider them moot irrelevant or without merit petitioners allege that the irs misaddressed documents spelled petitioners’ name wrong on documents and would not give you a straight answer verdate 0ct date jkt po frm fmt sfmt v files moss sheila united_states tax_court reports on the basis of the foregoing decision will be entered for respondent f verdate 0ct date jkt po frm fmt sfmt v files moss sheila
